DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 01/18/2021 has been entered and made of record. This application contains 17 pending claims. 
Claims 2, 4-5, 8, 10-13, 16, 21, 27-28, 32 and 38-39 have been amended.
Claim 1 is cancelled.
Claim 41 is newly added

Response to Arguments

Applicant argued that Okubo teaches the displacement of the object while the invention all parts of the sensor are fixed and do not move 
However, the examiner disagrees with the above argument because the abstract of the pending application recites “A sensor suitable for sensing the relative movement between at least part of the sensor and one or more target objects”

However, the examiner disagrees with the above argument because Okubo discloses “displacement current sensor which employs an electrically conductive gaussian surface to detect the time rate of change of the electric field generated by charges, i.e., the displacement current induced in the gaussian surface by a varying electric field” and fig. 8 shows that the charge field generating plates 81-82 to generate charges which inherently generate the E field which is in turn to induce charge to the dielectric (electrets 83 -84). Therefore Okubo teaches the limitation.
Furthermore, there is no disclosure of further improving the performance of the sensor by arranging the dielectric and electrodes in the coaxial arrangement with the dielectric on the end, as has been demonstrated in the present claims. In addition, as the parts of the claimed sensor are static, it is a much more efficient and reliable sensor compared to the prior art. On that basis, it is submitted that the claims are novel and inventive over the prior art.
However, the examiner disagrees with the above argument because the abstract of Okubo discloses “The field generating means preferably is fabricated from an electret formed in any one of a wide variety of geometrical shapes, such as planar, cylindrical or special geometrical configurations” and it fig. 3-9 shows sensor with coaxial  arrangement. Therefore, there would yield a same expected performance.
	

Claim Objections

Claims 41 is objected to because of the following informalities:  
“said sensor including;” should replace with “said sensor including:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 41 recites at least one sensing electrode (106)   at line 3 
the sensing electrode (106) in line 9 and 
a sensing electrode (106) in line 10.
It is unclear that these electrodes are the same or different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 2, 4-5, 8, 10-13, 16-17, 20-21, 27-28 and 38-40 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Okubo.

Regarding to claim 41, Okubo discloses a sensor suitable for sensing the relative movement between at least part of the sensor and one or more target objects in use (fig. 1-9 and col. 2 lines 47-63 discloses a sensor to detect the displacement of an object), said sensor including; 
at least one sensing electrode (106) (i.e. sensing electrode 86 produces current Id), 
at least one polarising electrode (140) (fig. 8 shows at least one polarized electrode 81-82), and 
a dielectric material (104) (electrets 84-85), 
whereby a static electric field is created on the dielectric material by polarisation of the dielectric material (104) induced by the polarising electrode (140) (fig.8 shows the dielectric material 84-85 induced by electrodes 81-82) and the interaction of the one or more target objects with the static electric field of the dielectric material (104) (moving object interact with  electrode and dielectric material which detects by sensing electrode) produces a signal or voltage change in the sensing electrode (106) (sensing electrode 86 produces current Id) wherein the sensor has a coaxial arrangement (col. 3 line 29-37 discloses the sensor having a cylindrical shape) whereby the polarising electrode (140) forms an outer screen (fig. 6-9 show the polarized electrode comprising an outer screen) and a sensing electrode (106) substantially forms an inner core and the dielectric material (104) forms the sensing surface at the end of the sensor (i.e. fig.8 shows the sensing electrode 86 form an inner core and surrounded by dielectric material 84).


Regarding to claim 2, Okubo discloses the sensor according to claim 41 wherein the sensor is a probe sensor having a coaxial arrangement (col. 3 line 29-37 discloses the sensor having a cylindrical shape), wherein an inner core of the coaxial arrangement comprises the sensing electrode (conductive rod 86 located in the inner core), wherein the polarising electrode comprises an outer screen of the coaxial arrangement of the probe sensor (fig. 6-9 show the polarized electrode comprising an outer screen). 

Regarding to claim 4, Okubo discloses the sensor according to claim 41 wherein an active charge remains on the dielectric such that the dielectric operates as an electret when a polarising potential is applied to the dielectric is reduced (col. 6 lines 1-35 discloses polymer dielectric and being charged thus the electret remain active charge even when the potential applied to the dielectric is reduced since polymer such as TEFLON holding charges after potential not applied). 

Regarding to claim 5, Okubo discloses the sensor according to claim 41 wherein the sensor includes control circuitry, the control circuitry is operable to provide a charging current to the polarising electrode until a dielectric charge of the dielectric material is restored to, or above, a predetermined value (in order for the sensor to operate, the electric field source that provides charge to the electret, inherently therefore if the electret does not have charge, the source would restore charge to the electret). 

Regarding to claim 8, Okubo discloses the sensor according to claim 5 wherein the charging current is in the form of pulsed DC (fig. 1-10 show DC charge current). 

Regarding to claim 10, Okubo discloses the sensor according to claim [[1]] 41 wherein the dielectric material comprises a plurality of dielectrics and wherein the plurality of dielectrics and the sensing electrode are in contact (fig. 8).

Regarding to claim 11, Okubo discloses the sensor according to claim [[1]] 41 wherein the dielectric material comprises a plurality of dielectrics and wherein the plurality of dielectrics and sensing electrode are not in contact or are a spaced distance apart (fig. 8 shows dielectric 81-82 and the sensing electrode are not in contact).
	
Regarding to claim 12, Okubo discloses the sensor according to claim [[1]] 41 wherein the dielectric material comprises a plurality of dielectrics and wherein the dielectrics are associated with the one or more objects to be detected (col. 4 lines 20-57).

Regarding to claim 13, Okubo discloses the sensor according to claim [[1]] 41 wherein the sensing electrode includes a plate electrode (fig 10 shows the sensing electrode included a plate electrode).

Regarding to claim 16, Okubo discloses the sensor according to claim [[1]] 41 wherein the dielectric material comprises a plurality of dielectrics and wherein the dielectrics are configured to radiate a positive (P type) or a negative (N type) charge field according to a polarity of a potential connected to the polarising electrode  (fig. 6, col. 6 lines 20-35).

Regarding to claim 21, Okubo discloses the sensor according to claim [[1]] 41 wherein the dielectric material comprises a plurality of dielectrics and wherein the plurality of dielectrics are connected in parallel (fig. 6-9 shows the sensors included a plurality dielectric connected in parallel).

Regarding to claim 27, Okubo discloses the sensor according to claim [[1]] 41 wherein the dielectric material comprises a plurality of dielectrics and wherein at least one of said two or more dielectrics being a positively charged (P type) dielectric and at least one of said two or more dielectrics being a negatively charged (N type) dielectric (fig. 6-9).

Regarding to claim 28, Okubo discloses the sensor according to claim 27 wherein the interaction with the electric field produces signals that are of opposite polarity (fig. 8 shows sensor produced signals with opposite polarity), wherein the signals that are of opposite provided polarity are provided to a differential amplifier (fig. 10 shows the signals to the amplifier).

32. (Currently Amended) [[A]] The sensor according to claim [[l]] 4t wherein the dielectric material comprises a plurality of dielectrics and wherein the plurality of dielectrics includes at least one protective surface or barrier layer.

Regarding to claim 38, Okubo discloses the sensor according to claim 41 wherein the sensing electrode is the polarising electrode (fig. 6-10).

Regarding to claim 38, Okubo discloses the sensor according to claim 2 wherein the dielectric material covers a sensing surface of the probe sensor (fig. 8).

Regarding to claim 40, Okubo discloses a sensor suitable for sensing relative movement between at least part of the sensor and one or more target objects in use (col. 2 lines 47-63 discloses a sensor to detect the displacement of an object), said sensor comprising: 
at least one polarised or at least partially polarised dielectric material (electrets 81, 82) and at least one sensing electrode (sensing electrode 86 produces current Id) wherein polarisation of the dielectric material is induced by at least one polarising electrode (fig. 8 shows at least one polarized electrode 84) and wherein the interaction of the one or more target objects with a static electric field of the dielectric material produces a signal or voltage change (fig. 10 and col 4 lines 4 – 57) in the sensing electrode characterised in a coaxial arrangement (conductive rod 86 located in the inner core and abstract discloses an electret formed in any one of whereby the polarising electrode (electrets 84, 85)  forms an outer screen and the sensing electrode (sensing electrode 86) substantially forms an inner core and the dielectric material forms a sensing surface of a probe (electrets 81, 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo.
Regarding to claim 11, Okubo discloses the sensor according to claim 41 wherein the dielectric material comprises a plurality of dielectrics and wherein the plurality of dielectrics and sensing electrode are not in contact or are a spaced distance apart (fig. 8 shows dielectric 81-82 and the sensing electrode are not in contact).

Futhermore, to have the dielectric and sensing electrode are not in contact or are a spaced distance apart is just an obvious variation the at least one dielectric and the sensing electrode are in contact. Therefore, the court held that mere rearrangement of .



Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo as applied to claim 1 above, and further in view of Cox (US 20130342189).


Regarding to claim 32, Okubo discloses a sensor according to claim 1 except wherein the dielectric includes at least one protective surface or barrier layer. 
Paragraph 80 of Cox discloses the electrode include a dielectric layer and another layer coating applied to it.
Therefore, at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the protective layer in order to provide protection from other environmental factors (paragraph 0080 of Cox).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863